OPINION — AG — ** OPEN MEETING ** THE OPEN MEETING ACT APPLIES TO MEETINGS OF THE BOARD OF DIRECTORS OF A NON PROFIT (NONPROFIT) CORPORATION, WHERE SUCH CORPORATION HAS CONTRACTED WITH A CITY OR PUBLIC TRUST FOR THE OPERATION, MAINTENANCE AND IMPROVEMENT TO PUBLIC PROPERTY, AND WHERE THE CITY MAKE ANNUAL APPROPRIATIONS TO THE PUBLIC TRUST TO PAY TO THE CORPORATION AS AN OPERATING FEE, WHERE SUCH MEETINGS ARE HELD FOR THE PURPOSE OF DISCUSSING BUSINESS CONCERNING SUCH MATTERS. CITE: 25 Ohio St. 1979 Supp., 304 [25-304](1), 25 Ohio St. 1971 201 [25-201] [25-201], 25 Ohio St. 1971 202 [25-202] (FLOYD W. TAYLOR)